Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 1 of 15 PageID: 536




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


JOANNE REDD,

Plaintiff,                                Civil No. 19-9371 (RMB)

             v.                                     OPINION

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.




APPEARANCES:

BOSS & FRANKEL, P.A.
By: Kathryne H. Pope, Esq.
725 Kenilworth Avenue, Suite 2
Cherry Hill, New Jersey 08002
          Counsel for Joanne Redd

SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL COUNSEL
By: Anne von Scheven, Special Assistant United States Attorney
Office of the General Counsel
P.O. Box 41777
Philadelphia, Pennsylvania 19101
          Counsel for Commissioner of the
          Social Security Administration
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 2 of 15 PageID: 537



RENEE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon an appeal by

Plaintiff Joanne Redd (the “Plaintiff”) of the final

determination of the Commissioner of Social Security (the

“Commissioner”) denying Plaintiff’s application for social

security disability benefits.      For the reasons set forth herein,

the Court will VACATE the decision of the Administrative Law

Judge (the “ALJ”) and REMAND for proceedings consistent with

this Opinion.


I.   PROCEDURAL HISTORY

     On February 11, 2015, Plaintiff protectively filed a Title

II application for disability insurance benefits, alleging

disability, beginning February 11, 2015, based on a variety of

health conditions, including coronary artery disease, diabetes,

hypertension, and hearing loss. [Record of Proceedings (“R.P.”),

p. 76-83]. Plaintiff’s claim was initially denied on June 30,

2015, and again denied upon reconsideration on August 28, 2015.

[R.P., p. 12]. At a formal hearing on December 19, 2017,

Administrative Law Judge Karen Shelton heard testimony from

Plaintiff and her attorney. [R.P., p. 25-67].

     Following the formal hearing, the ALJ issued a decision on

April 2, 2018, which denied Plaintiff’s claim based on the ALJ’s

determination that Plaintiff was “capable of performing past


                                    2
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 3 of 15 PageID: 538



relevant work as an administrative clerk.” [R.P., p. 19]. The

Appeals Council denied Plaintiff’s request for review on

February 1, 2019, rendering the ALJ’s decision as final. [R.P.,

p. 1-5].   Plaintiff now seeks this Court’s review.


II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ regarding

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Hess

v. Comm’r Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means

“‘more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Cons. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));

Albert Einstein Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d

Cir. 2009).

      In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Hess, 931

F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).


                                    3
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 4 of 15 PageID: 539



     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). The

claimant bears the burden of proof at steps one through

four, and the Commissioner of Social Security at step five.

Hess, 931 F.3d at 201 (citing Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010). Recently in Hess, 931

F.3d at 201–02, the Third Circuit described the ALJ’s role

in the Commissioner’s inquiry at each step of this

analysis:


                                    4
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 5 of 15 PageID: 540



    At step one, the ALJ determines whether the claimant is
    performing “substantial gainful activity.” 20 C.F.R. §§
    404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
    disabled. Id. Otherwise, the ALJ moves on to step two.

    At step two, the ALJ considers whether the claimant has
    any “severe medically determinable physical or mental
    impairment” that meets certain regulatory requirements.
    Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
    impairment” is one that “significantly limits [the
    claimant’s] physical or mental ability to do basic work
    activities.” Id. §§ 404.1520(c), 416.920(c). If the
    claimant lacks such an impairment, he is not disabled.
    Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
    such an impairment, the ALJ moves on to step three.

    At step three, the ALJ decides “whether the claimant’s
    impairments meet or equal the requirements of an
    impairment listed in the regulations[.]” Smith, 631 F.3d
    at 634. If the claimant’s impairments do, he is disabled.
    20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
    they do not, the ALJ moves on to step four.

    At step four, the ALJ assesses the claimant’s “residual
    functional capacity” (“RFC”) and whether he can perform
    his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
    416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
    can still do despite [his] limitations.” Id. §§
    404.1545(a)(1), 416.945(a)(1). If the claimant can
    perform his past relevant work despite his limitations,
    he is not disabled. Id. §§ 404.1520(a)(4)(iv),
    416.920(a)(4)(iv). If he cannot, the ALJ moves on to
    step five.

    At step five, the ALJ examines whether the claimant “can
    make an adjustment to other work[,]” considering his
    “[RFC,] . . . age, education, and work experience [.]”
    Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
    examination typically involves “one or more hypothetical
    questions posed by the ALJ to [a] vocational expert.”
    Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
    If the claimant can make an adjustment to other work, he
    is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
    416.920(a)(4)(v). If he cannot, he is disabled.




                                    5
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 6 of 15 PageID: 541



III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.        Plaintiff allegedly

suffers from several conditions, including hearing loss;

tinnitus; coronary artery disease; diabetes; degenerative joint

disease; and depression. [R.P., p. 280-87, p. 55-56].

Plaintiff, who was 61 years and 9 months old on the Alleged

Onset Date of February 11, 2015 (the “AOD”), has a high school

degree and completed two years of college in 1973.


     A. Plaintiff’s Medical History

     During the fifteen years leading up to her claim for

disability benefits, Plaintiff held a variety of jobs, but most

of her employment experience was as a telephone customer service

representative. [see R.P., p. 213-219].       From 2001 to 2002,

Plaintiff worked as a client services representative, handling

retirement and pension benefit questions, at Milliman.          In 2005,

Plaintiff worked as a telephone marketing/sales representative

for a credit card company, MBNA (for whom she had previously

worked from 1990 to 1999).     From 2007 to 2008, Plaintiff worked

as a customer service representative for a company called

Enterprises Services, LLC (EDS).        Plaintiff also served as a

customer account representative for Comcast Cable Communications

from 2009 to 2015.    At the administrative hearing, Plaintiff

testified that from September 2004 to January 2005, she obtained
                                    6
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 7 of 15 PageID: 542



various short-term administrative positions through a temp

agency, including jobs at Seton Hall University and at a charter

school.


     According to Plaintiff, in 2015, she was terminated from

her job at Comcast after her heart and hearing issues became

more severe.   Plaintiff testified that she has been deaf in her

left ear since childhood, but that her job became more difficult

after she began needing a hearing aid in her right ear in 2013.

Plaintiff’s job at Comcast required her to wear a headset to

talk to customers on the phone. [R.P., p. 42-48].         Plaintiff

stated that the hearing aid would cause static and interference

while she was on the phone with customers. [Id.].         Although

technicians at the company tried to fix the problem by pairing

her hearing aid with the headset, those attempts were

unsuccessful. [Id.].    Meanwhile, Plaintiff, who had suffered a

heart attack years earlier, also began experiencing chest pain

due to the stress of dealing with customers who would scream and

yell at her. [Id.]. These factors led Plaintiff to take Family

Medical Leave Act (“FMLA”) leave from Comcast.         However, she was

terminated from her position before she could attempt to return

to work.


     Towards the end of 2015, Plaintiff obtained a part-time

sales associate job at a Macy’s department store. [R.P., p. 51].

                                    7
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 8 of 15 PageID: 543



Plaintiff, however, could not stand for extended periods of

time, as required by that position, and left that job after only

three months.   Plaintiff explained that standing for more than

an hour at a time would cause severe pain in her legs.          After

leaving her job at Macy’s, Plaintiff worked part-time as a home

health care helper from November 2016 until August 2017. [R.P.,

p. 31, 37].   The ALJ did not inquire about the reason Plaintiff

left that position.


     Plaintiff’s medical records confirm a long history of

hearing loss and heart issues.      Plaintiff testified that she has

been deaf in her left ear since childhood and that her hearing

in her left ear gradually worsened over the years.         In a June

26, 2015 evaluation, Dr. Max Ronis of Ear Nose & Throat

Professional Associates noted that Plaintiff “has an obvious

bilateral hearing loss.” [R.P., p. 400-401].        Plaintiff suffered

a heart attack in 2001 and a stent inserted in 2002, however,

her heart health appeared relatively stable in the years

afterwards.


      On February 15, 2016, Dr. Nicholas DeMaria, Plaintiff’s

treating physician since 2009, prepared a medical source

statement regarding the impact of Plaintiff’s physical

impairments on her ability to work a regular 40-hour workweek.

[R.P., p. 403-406].    In that report, Dr. DeMaria noted that

                                    8
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 9 of 15 PageID: 544



Plaintiff suffers from coronary artery disease, insulin

dependent diabetes, hypertension, hearing loss, diabetic

retinopathy, myalgia in her legs, and tinnitus. [Id.].          Dr.

DeMaria opined that Plaintiff’s physical ailments contributed to

depression and would interfere with her attention and

concentration to perform simple work tasks.        Dr. DeMaria also

indicated that Plaintiff’s conditions would cause her to be off

task for 25% or more of the workday and that she would be able

to sit for less than 6 hours in an eight-hour workday,

stand/walk for less than two hours, and lift/carry less than ten

pounds occasionally. [Id.]. State agency physicians reviewed

Plaintiff’s medical records and determined that Plaintiff had

moderate exertional limitations and hearing problems that

precluded her from working in high ambient noise environments,

but that she could hear in the workplace and hear

warnings/alarms. [R.P., p. 68-80].


     B. The ALJ’s Decision

     Following the administrative hearing, the ALJ concluded

that Plaintiff was not disabled under the meaning of the Act.

At Step One of the sequential analysis, the ALJ determined that

Plaintiff had not engaged in substantial gainful activity since

the alleged onset date of February 11, 2015. [R.P. at 14].            At

Step Two, the ALJ determined that Plaintiff’s “diabetes


                                    9
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 10 of 15 PageID: 545



mellitus, hyperlipidemia, hypertension, acute myocardial

infarction, bilateral hearing loss, and obesity” were severe

impairments. [Id.].     The ALJ also considered Plaintiff’s “left

medial and later epicondylitis and left elbow degenerative joint

disease and diabetic retinopathy,” but found that the medical

evidence suggested that those impairments would have “no more

than a minimal effect on an individual’s ability to perform

basic work activities.” [Id.].

     At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or was medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. [R.P, p. 15].       In reaching this

determination, the ALJ considered listings 4.02 (chronic heart

failure), 4.04 (ischemic heart disease), and 2.10 (hearing loss

not treated with cochlear implantation), as well as (recently

rescinded) SSR 02-1p (evaluation of obesity.

     At Step Four, the ALJ determined Plaintiff’s RFC as

follows:

     [C]laimant has the residual functional capacity to

     perform   sedentary    work   as    defined   in   20   CFR

     404.1567(a) except lift and carry no more than 10

     pounds, stand and walk no more than 2 hours in an

     8-hour workday, and sit for no more than 6 hours in

     an 8-hour workday. No climbing ladders, ropes, or

                                    10
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 11 of 15 PageID: 546



     scaffold, and only occasional ramps and stairs,

     balancing,      stooping,   kneeling,      crouching    and

     crawling. Occasional exposure to noise at a greater

     than moderate level. No job in a high ambient noise

     environment. No exposure to unprotected heights or

     hazardous machinery. No jobs that require excellent

     hearing for performance, such as audio tuning.

     Lastly,    no    jobs   requiring    a     head   set   for

     communication”

     [R.P. at 16]. In making this decision, the ALJ considered

“all symptoms and the extent to which these symptoms can

reasonably be accepted as consistent with the objective medical

evidence and other evidence.” [Id.].          The ALJ gave “little

weight” to Dr. DeMaria’s suggested physical limitations, finding

these limitations inconsistent with Plaintiff’s reported

activities of daily living, which included “engaging in personal

care, shopping in stores, or travelling outside on a daily

basis” and “fair ability following spoken instructions.” [Id. at

p. 17].

     The ALJ acknowledged that Plaintiff’s hearing loss and

tinnitus prevented her from performing her past relevant work as

a telephone consumer support representative, but concluded that

Plaintiff’s overall activities of daily living demonstrated that

she was “capable of performing past relevant work as an

                                    11
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 12 of 15 PageID: 547



administrative clerk.” [R.P. at 19].       The ALJ emphasized that

Plaintiff “worked as a temporary office employee from 2006 to

2008, performing activities such as filing, faxing, making

coffee, and providing general office assistance.” [Id.]. Thus,

the ALJ held that Plaintiff’s temporary administrative work

“meets the standards for past relevant work” and “that she did

the work long enough and for income to satisfy the requirements

that past relevant work be at substantial gainful activity

level.” [Id.].     Based on the ALJ’s determination that

Plaintiff’s RFC would allow her to “perform the administrative

clerk position as actually performed” in her previous clerical

roles, Plaintiff was not considered disabled under the Social

Security Act. [Id.].


IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ’s decision is

unsupported by substantial evidence because the ALJ erred in (1)

her evaluation of Plaintiff’s past relevant work, and (2)

according “little weight” to the opinion of treating physician

Dr. DeMaria.   Upon review, this Court agrees with Plaintiff that

the ALJ’s decision was based upon seemingly incorrect statements




                                    12
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 13 of 15 PageID: 548



about the duration and nature of Plaintiff’s relevant work as an

administrative clerk.

     “Under the applicable regulations, past relevant work will

satisfy the definition of substantial gainful activity if it

yielded earnings of a certain amount and lasted long enough for

the claimant to learn to do the job.” Drejka v. Comm'r of Soc.

Sec., 61 F. App'x 778, 783 (3d Cir. 2003)(citing 20 C.F.R. §§

416.965 and 416.972).     The length of time for an individual to

have learned how to perform a specific job “depends on the

nature and complexity of the work.” Id.        Under that framework,

the U.S. Court of Appeals for the Third Circuit explained that

some short-term jobs, even those held for less than three

months. could be considered past relevant work if the job is

unskilled or relatively easy to learn.

     In this case, it appears that the ALJ’s determination that

Plaintiff’s temporary clerical work qualified as past relevant

work was based upon the ALJ’s factually incorrect statement that

Plaintiff “worked as a temporary office employee from 2006 to

2008.”   On the contrary, the documents that the ALJ cites in

support of this statement only list one three-month period of

clerical work, from September 2004 to January 2005. [R.P., p.

213-220].   These documents also indicate that Plaintiff was

working for EDS as a customer service representative from June

2007 to August 2008. [Id.].      Although Plaintiff’s statements at

                                    13
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 14 of 15 PageID: 549



the administrative hearing suggest that she may have worked in

multiple temporary administrative clerk positions, the ALJ

failed to develop the record and clarify the dates and duration

of those positions.

     Although the ALJ could have determined that Plaintiff’s

three months in an administrative clerk role was long enough to

have learned the position, the ALJ failed to establish those

facts.   Without further analysis that accurately accounts for

Plaintiff’s actual dates of employment and whether sufficient

wages were earned during that period, this Court cannot

determine whether the ALJ’s findings were supported by

substantial evidence.     The Court also notes that ten years

passed between the end of Plaintiff’s administrative clerk

position (in January 2005) and the alleged onset date (February

2015).   With that in mind, any analysis should assess whether

Plaintiff’s work experience was substantial enough for her to

retain the ability to perform that position a decade later.

     This Court is not prepared to conclude that the ALJ erred

in her assessment of Dr. DeMaria’s medical evaluation.           On

remand, however, the ALJ should develop a clearer record with a

vocational expert and assess whether Plaintiff’s declining

health would have allowed her to retain and perform the same




                                    14
Case 1:19-cv-09371-RMB Document 11 Filed 04/30/20 Page 15 of 15 PageID: 550



tasks ten years later, especially given technological changes

and expectations in the workplace.



V.   CONCLUSION

     For the aforementioned reasons, the Court cannot determine

whether the ALJ’s decision is supported by substantial evidence.

Although there may be evidence and analysis to support the ALJ’s

initial conclusion, the ALJ must address the deficiencies

outlined herein on remand.      As such, the ALJ’s decision will be

VACATED and REMANDED for further proceedings consistent with

this Opinion.   An appropriate Order shall issue on this date.



DATED: April 30, 2020

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                    15
